DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (claims 1-6) in the reply filed on 2-23-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viswanathan (US 2016/0099199).
[claim 1]  A sinter sheet (108, fig. 1, [0023]), which will be formed as a sintered member (fig. 1) to be located at a position between a front-side surface of a semiconductor chip (102, fig. 1, [0022]) and a connected member (110, fig. 1, [0024]) to be connected to the semiconductor chip, wherein the semiconductor chip has convex 
[claim 2]  A semiconductor device (fig. 1, can be viewed upside down in this interpretation) comprising: a semiconductor chip (102, fig. 1, [0022]); a connected member (110, fig. 1, [0024]), to which the semiconductor chip is connected via a sintered member (108, fig. 1, [0023]); and convex portions formed at a front-side surface of the semiconductor chip (e.g. protrusions extending of 102 extending into 108, fig. 1, wherein the sintered member is provided between the front-side surface of the semiconductor chip and the connected member for connecting the semiconductor chip to the connected member (fig. 1), wherein the sintered member has a first surface opposed to the front-side surface of the semiconductor chip (fig. 1), and wherein concave portions (portions of 108 around the protrusions of 102, fig. 1)  are formed at the first surface at such positions respectively opposed to the convex portions of the semiconductor chip (fig. 1).
[claim 3] The semiconductor device according to claim 2, wherein a sinter density of a thin-walled bottom portion is smaller than that of a thick- walled bottom portion (note the presence of vias 104 at the interface of the semiconductor chip 102 and the sinter layer 108 where the convex/concave portions are present while there are areas off to the side with no via 104 have direct contact between 102 and 108, when sintering 
[claim 4] The semiconductor device according to claim 2, wherein each of the convex portions extends in a first direction (e.g. into the page, fig.1), a width ratio of a width of each concave portion with respect to a width of the convex portion is smaller than 300% (the concave portion of the sinter layer surrounding the convex portion of the semiconductor die is only slight wider than the convex portion in order to provide space for 106  , the width of the concave portion is a length of the concave portion in a second direction (cross-section of the concave portion in fig. 1), which is perpendicular to the first direction and which extends along the front- side surface of the semiconductor chip (fig. 1), and the width of the convex portion is a length of the convex portion in the second direction (fig. 1).
[claim 5] The semiconductor device according to claim 2, wherein a side wall of the concave portion formed in the sintered member is separated from a side wall of the convex portion of the semiconductor chip (e.g. the convex portions of the semiconductor chip 102 and the concave portions of 108 surrounding the convex portions of 102 are separated by vias 104 [0020]).
[claim 6] The semiconductor device according to claim 2, wherein the sintered member is composed of a sintered body made of silver or a sintered body made of copper [0022].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AMAR MOVVA/Primary Examiner, Art Unit 2898